IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           April 25, 2008
                                     No. 07-10736
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk


UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

v.

ANDREW EUGENE BYRD,

                                                  Defendant-Appellant.



                   Appeal from the United States District Court
                        for the Northern District of Texas
                               No. 7:06-CR-28-ALL



Before SMITH, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*


       Andrew Byrd appeals the sentence imposed after he pleaded guilty to two
counts of possession with intent to distribute a controlled substance, one count
of possession of a firearm in furtherance of a drug-trafficking crime, and one
count of being a felon in possession of a firearm. Byrd concedes that the sen-


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-10736

tence was at the bottom of the properly calculated sentencing guideline range.
      Byrd contends that the court regarded the guidelines as mandatory. We
presume, to the contrary, that the court knew the applicable law and applied it
correctly. United States v. Izaguirre-Losoya, 219 F.3d 437, 440 (5th Cir. 2000).
The court listened to Byrd’s arguments for a non-guideline sentence, and the rec-
ord does not suggest in any way that the court ignored those arguments or was
unable or unwilling to understand and apply the advisory guideline system.
Moreover, in the Statement of Reasons for the sentence, the court plainly rec-
ognized that the guidelines are advisory. This contention is devoid of merit.
      Byrd contends the sentence is unreasonable because the district court of-
fered no explicit reasons. See 18 U.S.C. § 3553. This contention is reviewed for
plain error, because Byrd did not object at sentencing to the lack of reasons. See
Izaguirre-Losoya, 219 F.3d at 441.
      A sentence within the proper guideline range is presumed reasonable, and
the court imposing it is presumed to have considered the § 3553(a) factors, which
are embodied in the guidelines. United States v. Alonzo, 435 F.3d 551, 554 (5th
Cir. 2006); see Rita v. United States, 127 S. Ct. 2456, 2462-65 (2007). Further,
circumstances show that the court rested its decision on its reasoning that the
guidelines sentence is proper. See id. The court invited and listened to Byrd’s
extensive arguments for a non-guideline sentence and implicitly found them
unpersuasive, though it accepted Byrd’s alternative request for a sentence at the
bottom of the range. The requirement for reasons was also satisfied when the
court indicated the correct range and adopted the findings and recommendation
of the revised presentence report. See United State v. Hernandez, 457 F.3d 416,
424 (5th Cir. 2006).
      Byrd does not rebut the presumption of a reasonable sentence by showing
any clear or obvious error that affected his substantial rights or seriously affect-
ed the fairness and integrity of the proceedings. See id. The judgment of sen-
tence is AFFIRMED.

                                         2